       Case 1:19-cv-03015-LDH-RML Document 2 Filed 05/21/19 Page 1 of 1 PageID #: 18


  AO 440 (Rev. 06/12) Summons in a Civil Action


                                       United States District Court
                                                                 for the

                                                  Eastern District of New York

                                                                                              DeM0 Wa, I
MANUEL SARAB1A GONZALEZ, MARTIN PEREZ MORALES,
RICARDO PALILLERO, JOSE TORRES MIGUEL, MAYNOR RIGOBERTO
TOC PABLO, AUCAY PESANTEZ SEGUNDO VICTORIANO, DEIVIS
DAV1LA MELENDEZ AND EDWIN GUARDADO GARCIA, Individually and
on behalf of others similarly situated,
                             Plaintiff®
                                                                           Civil Action No.

   OSCAR ALFONSO AND OSCAR TRUCKING INC.


                                                                                                   LEVY, M.J.
                            Defendants)


                                                   SUMMONS IN A CIVIL ACTION


 To: (Defendant's name andaddress) Ervin Rosenfeld                 Pane E Vino Restaurant, Inc.
                                          174 Smith Street        174 Smith Street
                                          Brooklyn, NY 11201      Brooklyn, NY 11201




           A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days ifyou
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:
                                          ROBERT J. RENNA, P.C.
                                          26 COURT STREET, SUITE 303
                                          BROOKLYN, NY 11242




        Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                              DOUGLAS C.-PMMER--.

           MAY 2 1 2019
 Date:
                                                                                        Signature ofClerkpr DeputyClerk   V-
